Title: From John Adams to Silas Talbot, 8 July 1799
From: Adams, John
To: Talbot, Silas



Sir
Quincy July 8th 1799

I have this moment received your favor of this days date by Mr Tarbell & had before received your note.—I can give no answer to any of your propositions nor determine any thing concerning officers or men untill I know who is to command the Constitution. Your refusal to accept the commission has ruined all my designs. It was altogether unexpected to me. I know not the facts at present with precision enough to decide between your pretensions & those of Capt Truxton. If I must appoint Capt. Little I must appoint all his officers or at least consult him which of them to take with him & which to remove from the Constitution. If I should appoint Sever I must do the same. I know of no other Captain at hand. In short I see no possibility of getting the constitution to sea unless you go in her under a fortnight or three weeks—if so soon. If she must remain in harbor so long, it will be better to send the Boston to sea & compleat her crew out of the Constitution. But in this case I cannot appoint Little to the command of the constitution. It will be impossible for me to arrange any thing without a personal conference with you. If you would accept the commission, altered so as to leave the question of rank undecided to be determined hereafter by a council of officers, this should be done. Assurances have been given you as I understand by Mr. Stoddert, that you should not be ordered to serve with Truxton without absolute necessity. These assurances I am willing to confirm.—I am however fully of opinion that I must see you before I can do any thing. If you cannot come here I would meet you any where—but it will take time & trouble to concert time & place so that I believe you had better come here if you can tomorrow morning as early as possible or next day or leave it till Thursday.
I have this day forwarded to Capt Little his sailing orders & instructions received only this morning from the Secretary of the Navy. If he is compleatly ready in all other respects I am willing to fill up his compliment from the constitution. But the service on which the Constitution is ordered is at least as pressing & perhaps more so than the other.
I have the honor to be with great esteem / your humble servant
